Exhibit Pacific Asia Petroleum, Inc. Commences Drilling Operations on its Zijinshan Gas Asset FOR RELEASE: THURSDAY, OCTOBER 8, 2009; 10:00 AM EASTERN TIME HARTSDALE, NY:Pacific Asia Petroleum, Inc. (OTCBB:PFAP), a US-based publicly traded company, announced today that it has commenced drilling operations on its 100% owned Zijinshan gas asset (“Zijinshan Asset”) located in the Shanxi Province of China.This is the first well in a multi-well program planned on the Zijinshan Asset. The 100% owned and operated Zijinshan Asset was awarded to Pacific Asia in 2008 pursuant to a Production Sharing Contract that was approved by the Chinese Ministry of Commerce. Pacific Asia is planning to carry out its operations in the most economically efficient manner so as to minimize cash outlays as it moves this asset to early commercialization. Commenting on this start of drilling, Frank C.
